Affirmed and
Memorandum Opinion filed May 20, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00768-CR
____________
 
JOHN ANDY JONES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 1109177
 
 
 

MEMORANDUM
OPINION
            A jury convicted appellant of murder and sentenced him to confinement
for life in the Institutional Division of the Texas Department of Criminal
Justice and assessed a fine of $10,000.  Appellant filed a notice of appeal.
            Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant’s request, the record was provided to him.  On May 5,
2010, appellant filed a pro se response to counsel’s brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.  We do not
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices
Brown, Sullivan, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).